Ka Case 1:21-cv-05144-FB-MMH Documenti1-1 Filed 09/16/21 Page 1 of 6 PagelD #: 6
Yo

AY

 

 

/
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF QUEENS
xX
SONIA CHAITLALL,
Plaintiff/Petitioner,
- against - Index No.718635/2021
RYDER TRUCK RENTAL and DANIEL PRINCE
Defendant/Respondent.
x
NOTICE OF ELECTRONIC FILING
(Mandatory Case)

(Uniform Rule § 202.5-bb)
You have received this Notice because:

1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
New York State Courts E-filing system (“NYSCEF”), and

2) You are a Defendant/Respondent (a party) in this case.

e If you are represented by an attorney:
Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

e If you are not represented by an attorney:
You will be served with all documents in paper and you must serve and file your
documents in paper, unless you choose to participate in e-filing.
If you choose to participate in e-filing, you must have access to a computer and a
scanner or other device to convert documents into electronic format, a connection
to the internet, and an e-mail address to receive service of documents.
The benefits of participating in e-filing include:
@ serving and filing your documents electronically
e free access to view and print your e-filed documents
@ limiting your number of trips to the courthouse
® paying any court fees on-line (credit card needed)
To register for e-filing or for more information about how e-filing works:
e@ visit: www.nycourts.gov/efile-unrepresented or

® contact the Clerk’s Office or Help Center at the court where the case was filed. Court
contact information can be found at www.nycourts.gov

Page 1 of 2 EFM-1
Case 1:21-cv-05144-FB-MMH Document 1-1 Filed 09/16/21 Page 2 of 6 PagelD #: 7

To find legal information to help you represent yourself visit www.nycourthelp.gov

Information for Attorneys
(E-filing is Mandatory for Attorneys)

An attorney representing a party who is served with this notice must either:

1) immediately record his or her representation within the e-filed matter on the
NYSCEF site www.nycourts.gov/efile ; or

2) file the Notice of Opt-Out form with the clerk of the court where this action is
pending and serve on all parties. Exemptions from mandatory e-filing are limited to
attorneys who certify in good faith that they lack the computer hardware and/or
scanner and/or internet connection or that they lack (along with all employees subject
to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

For additional information about electronic filing and to create a NYSCEF account, visit the
NYSCEF website at www.nycourts.gov/efile or contact the NYSCEF Resource Center
(phone: 646-386-3033; e-mail: nyscef@nycourts.gov).

 

 

 

Dated: _August 18, 2021
Paul Ajlouny |
320 Old Country Road, Suite 205
Name

 

Paul Ajlouny & Associates, P.C. .
Garden City, New York 11530

 

 

Firm Name Address

(516) 535-5555
Phone

 

nyinjury@gmail.com
E-Mail

 

To: See attached Rider

 

 

 

2/24/20

Index # Page 2 of 2 EFM-1
fC LLG 6 VEGIND VSVUINILL wel VO AO/ G@VGdk AGeoe kv § lL

nysceF pocy age, 12 1-Cv- -FB- ocument 1- le PagernGe vr aekers :3 08/18/2021

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF QUEENS
Xx
SONIA CHAITLALL,
SUMMONS
Plaintiff,
-against-
RYDER TRUCK RENTAL and DANIEL PRINCE,
Defendants.
xX

 

Plaintiff designates Queens County as the place of trial based on the location of the
accident.

To the above-named Defendant(s):

YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve a
copy of your Answer, or, if the Complaint is not served with this Summons, to serve a Notice of
Appearance on the Plaintiff's Attorneys within 20 days after the service of this Summons,
exclusive of the day of service (or within 30 days after the service is complete if this Summons is
not personally delivered to you within the State of New York). In case of your failure to appear
or answer, judgment will be taken against you by default for the relief demanded herein.

Dated: August 18, 2021
Garden City, New York

 

Paul Ajlouny & Associates, P.C.
By: Paul Ajlouny, Esq.

320 Old Country Road, Suite 205
Garden City, New York 11530
P: (516) 535-5555

Defendants’ Addresses:

RYDER TRUCK RENTAL DANIEL PRINCE
3100 Industrial Parkway 3241 Vesta Lane
Jeffersonville, IN 47130 Harrisburg, PA 17110

1 of 4
 

NYSCEF Doc’ Ree

VGN VSVUVUINE LL VCSLONN VO/ 40/ 4VU44 446490

 
 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

 

COUNTY OF QUEENS
SONIA CHAITLALL, * VERIFIED COMPLAINT
Plaintiff,
-against-
RYDER TRUCK RENTAL and DANIEL PRINCE,
Defendants.
= x

 

 

Plaintiff alleges the following, upon information and belief:

1. The accident occurred in the County of Queens, State of New York.

2. At all relevant times, Defendant, RYDER TRUCK RENTAL, was a domestic
business corporation licensed to do business in the State of New York.

3. At all relevant times, Defendant, RYDER TRUCK RENTAL, owned a motor
vehicle bearing Indiana plate number 2868445, or similar number (“Vehicle 1”).

4. At all relevant times, Defendant, DANIEL PRINCE, operated Vehicle 1 with the
permission and consent of its owner.

5. At all relevant times, Defendant, DANIEL PRINCE, was employed by Defendant,
RYDER TRUCK RENTAL.

6. At all relevant times, Defendant, DANIEL PRINCE, operated Vehicle 1 within the
course of the aforementioned employment.

7. At all relevant times, Defendant, RYDER TRUCK RENTAL, was the lessee of
Vehicle 1.

8. At all relevant times, Defendant, RYDER TRUCK RENTAL, was the lessor of

Vehicle 1.

2 of 4

Page Gh GRA geedt 2 08/18/2021
  

UBBND CUUNLI CUBAN V0O/40/ 4V44 1246

   

 

9. At all relevant times, Plaintiff operated a motor vehicle bearing Florida plate
number 167DG, or similar number (“Vehicle 2”).

10.  Atall relevant times, Van Wyck Expressway at or near its intersection with Linden
Boulevard, in the County of Queens, State of New York, was a public roadway.

11. On or about July 12, 2019, at or near the aforementioned place, the aforementioned
motor vehicles came into contact with each other.

12. At or about the aforesaid place, Vehicle 1 struck Vehicle 2.

13.  Atall relevant times, Defendants were negligent with regard to the ownership and
operation of their aforementioned vehicle.

14. Solely by reason of the aforementioned negligence, Plaintiff sustained a serious
injury and/or economic loss greater than the basic economic loss as defined by the New York
Insurance Law.

15. This action falls within one or more of the exceptions contained in Article 16 of the
CPLR.

16. Plaintiff's damages exceed the jurisdictional limits of all lower courts.

WHEREFORE, Plaintiff demands judgment in an amount to be determined at trial with

costs and disbursements.

Dated: August 18, 2021
Garden City, New York

 

 

Paul Ajlouny & Associates, P.C.
By: Paul Ajlouny, Esq.

320 Old Country Road, Suite 205
Garden City, New York 11530

P: (516) 535-5555

3 of 4

=CV- -FB- ocument 1- led 09/16/21 Page meek ivEnonyBo#r 1008/18/2021
 

oh, Gr eo oh WU = 2

led 09/16/21 Page keer ivEmarstur 1 lo8/18/2021

ATTORNEY’S VERIFICATION

I have read the annexed Summons and Complaint and know the contents thereof, and the
same are true to my knowledge, except for those matters therein stated upon information and belief,
and as to those matters, I believe them to be true. The reason I make this verification instead of

the Plaintiff herein is that said Plaintiff does not reside in the County where I maintain my office.

Dated: August 18, 2021 SB ye 7
Garden City, New York BAA K
LA 4

 

Paul Ajlouny, Esq.

4 of 4
